

EXHIBIT 10.3


[MMCo LETTERHEAD]




December 14, 2011






Peter Zaffino
[Address]
[City, State Zip Code]

Subject:    Terms of Employment


Dear Peter:


This letter agreement is intended to set forth the terms of your employment by
Marsh Inc. (“Marsh”) as its President and Chief Executive Officer. This position
currently reports to the Group President and Chief Operating Officer of Marsh &
McLennan Companies, Inc. (“Marsh & McLennan Companies”, and together with its
subsidiaries and affiliates, the “Company”). Your current principal work
location is in New York, NY. The terms of this letter agreement are effective as
of April 20, 2011.
 


Duties and Responsibilities


You will continue to devote all of your attention and time during working hours
to the affairs and business of Marsh and the Company and use your best efforts
to perform such duties and responsibilities as shall be reasonably assigned to
you and are consistent with your position. In addition, you agree to serve,
without additional compensation, as an officer and director for any member of
the Affiliated Group. For purposes of this letter agreement, the term
“Affiliated Group” means Marsh & McLennan Companies and any corporation,
partnership, joint venture, limited liability company, or other entity in which
Marsh & McLennan Companies has a 10% or greater direct or indirect interest. You
may not serve on corporate, civic or charitable boards or committees without the
prior written consent of Marsh & McLennan Companies.
    
Compensation and Benefits


Your compensation and benefits are as set forth below and in Exhibit A.


a.
Annual Base Salary: You will receive an annual base salary of the amount set
forth on Exhibit A, payable in installments in accordance with the Company’s
payroll procedures in effect from time to time. Your base salary includes
compensation for all time worked, as well as appropriate consideration for sick
days, personal days, and other time off. Your compensation will be considered
for adjustment in succeeding years as part of the Company’s normal performance
management process.






--------------------------------------------------------------------------------



November 30, 2011
Alexander Moczarski
Page 2




b.
Vacation: You are entitled to 5 weeks of vacation annually, in accordance with
our Company policy.



c.
Annual Bonus: You are eligible for an annual bonus on the terms set forth on
Exhibit A. Bonus awards are discretionary and may be paid in the form of cash,
deferred cash or Marsh & McLennan Companies stock units, or a combination
thereof. Except as provided in this paragraph and in Section 3(a), to qualify
for an annual bonus, you must remain continuously and actively employed by the
Company through the date of the bonus payment. The annual bonus shall be paid no
later than March 15 of the year following the year for which such bonus is
earned. In the event of your Permanent Disability (as defined below) or death,
the Company shall pay you (or your estate in the case of death) a prorated
target annual bonus for the year in which your termination occurs based on the
portion of the year elapsed as of the date of your termination. Any such bonus
amount shall be paid within 30 days of your death. In the event of your
Permanent Disability, your prorated annual bonus payment is conditioned upon,
and subject to, your execution and delivery to the Company within 30 days of the
date of such event a valid confidential waiver and release of claims agreement
(including restrictive covenants) in a form satisfactory to the Company (the
“Release”) and such Release has become irrevocable as provided therein (the
“Release Date”). Payment of any such annual bonus amount shall then be paid
within 30 days following the Release Effective Date.



As used in this letter agreement, “Permanent Disability” will be deemed to occur
when it is determined (by Marsh & McLennan Companies’ disability carrier for the
primary long-term disability plan or program applicable to you because of your
employment with the Company) that you are unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.


d.
Annual Long-Term Incentive Compensation: You are eligible to participate in
Marsh & McLennan Companies’ long-term incentive program with a target long-term
incentive compensation award as set forth on Exhibit A. Long-term incentive
awards are discretionary and are governed by terms and conditions approved by
the Compensation Committee of the Marsh & McLennan Companies Board of Directors
as set forth in the award agreement and in Marsh & McLennan Companies’ 2011
Incentive and Stock Award Plan (or other plan under which the long-term
incentive award is granted). In accordance with Company practice, you will be
required to enter into a “Restrictive Covenants Agreement” in connection with
the grant.



e.
Benefit Programs: You and your eligible family members will have the opportunity
to participate in the employee benefit plans, policies and programs provided by
the Company on such terms and conditions as are generally provided to similarly
situated employees of the Company. These plans may include retirement, savings,
medical, life, disability, and other insurance programs as well as an array of
work/life effectiveness policies and




--------------------------------------------------------------------------------



November 30, 2011
Alexander Moczarski
Page 3


programs. Please be aware that nothing in this letter agreement shall limit
Marsh & McLennan Companies’ ability to change, modify, cancel or amend any such
policies or plans. In addition, you will be eligible to participate in the Marsh
& McLennan Companies Executive Financial Services Program, as in effect from
time to time.


Termination of Employment


a.
You have been designated as a “Key Employee” under the Marsh & McLennan
Companies, Inc. Senior Executive Severance Pay Plan (the “Senior Executive
Severance Plan”). In the event that your employment with the Company terminates
for any reason, the Senior Executive Severance Plan in effect at the time of
your termination will exclusively govern the terms under which you may be
eligible to receive severance and/or other transition benefits from the Company.
In the event that the reason for your termination of employment entitles you to
receive severance benefits under Article 5 of the Senior Executive Severance
Plan, the Company shall also pay you the earned annual bonus, if any, for the
calendar year that preceded your termination to the extent not theretofore paid.



b.
Upon the termination of your employment for any reason, you shall immediately
resign, as of your date of termination, from all positions that you then hold
with any member of the Affiliated Group. You hereby agree to execute any and all
documentation to effectuate such resignations upon request by the Company, but
you shall be treated for all purposes as having so resigned upon your date of
termination, regardless of when or whether you execute any such documentation.



c.
During the term of this letter agreement, and, subject to any other business
obligations that you may have, following your date of termination, you agree to
assist the Affiliated Group in the investigation and/or defense of any claims or
potential claims that may be made or threatened to be made against any member of
the Affiliated Group, including any of their officers or directors (a
“Proceeding”), and will assist the Affiliated Group in connection with any
claims that may be made by any member of the Affiliated Group in any Proceeding.
You agree, unless precluded by law, to promptly inform Marsh & McLennan
Companies if you are asked to participate in any Proceeding or to assist in any
investigation of any member of the Affiliated Group. In addition, you agree to
provide such services as are reasonably requested by the Company to assist any
successor to you in the transition of duties and responsibilities to such
successor. Following the receipt of reasonable documentation, the Company agrees
to reimburse you for all of your reasonable out-of-pocket expenses associated
with such assistance. Your request for any reimbursement, including reasonable
documentation, must be submitted as soon as practicable and otherwise consistent
with Company policy. In any event, your request for a taxable reimbursement,
including reasonable documentation, must be submitted by the October 31st of the
year following the year in which the expense is incurred. The Company will
generally reimburse such expenses within 60 days of the date they are submitted,
but in no event will they be reimbursed later than the December 31st of the year
following the year in which the expense is incurred.




--------------------------------------------------------------------------------



November 30, 2011
Alexander Moczarski
Page 4



4. Restrictive Covenants


In consideration of and as a condition of your employment by Marsh as its
President and Chief Executive Officer under the terms of this letter agreement,
among other things, you agree to execute the attached Non-competition and
Non-solicitation Agreement, which supersedes and terminates any and all previous
agreements and understandings between you and the Company, whether written or
oral, with respect to noncompetition or nonsolicitation restrictions.




5. Code of Conduct & Ethics


As a condition of your continued employment by the Company, you must read,
understand and abide by all applicable Marsh & McLennan Companies, Inc.
compliance policies found on the March & McLennan Companies’ compliance website
(www.compliance.mmc.com), as updated from time to time, including but not
limited to The Marsh & McLennan Companies Code of Conduct, The Greater Good.  In
addition, you understand that you must complete any and all additional
compliance training that the Company determines is appropriate for your position
during the course of your employment.


6. Credentialing


The Company supports continuing professional education. If you hold a
professional license or certification, you acknowledge that you understand the
obligations and the specific code of professional ethics associated with this
license or certificate and agree to perform your duties in accordance with these
standards. In addition, you acknowledge your responsibility to maintain any
job-related licenses or certificates in accordance with the requirements issued
by the applicable regulatory body or bodies. The Company agrees to reimburse you
for the fees you incur during your employment with the Company in maintaining
such licenses or certificates applicable to your position. You must submit your
fees within 60 days after the date they are incurred. The Company will generally
reimburse such fees within 60 days of the date they are submitted, but in no
event will they be reimbursed later than December 31st of the year following the
year in which the fee was incurred.


7. Miscellaneous


a.    Notices. Notices given pursuant to this letter agreement shall be in
writing and shall be deemed received when personally delivered, or on the date
of written confirmation of receipt by (i) overnight carrier, (ii) telecopy,
(iii) registered or certified mail, return receipt requested, postage prepaid,
or (iv) such other method of delivery as provides a written confirmation of
delivery. Notice to the Company shall be directed to:









--------------------------------------------------------------------------------



November 30, 2011
Alexander Moczarski
Page 5


Peter J. Beshar
Executive Vice President & General Counsel
Marsh & McLennan Companies, Inc.
1166 Avenue of the Americas
New York, NY 10036


Notices to or with respect to you will be directed to you, or in the event of
your death, your executors, personal representatives or distributees, at your
home address as set forth in the records of the Company.
b.    Assignment of this Agreement. This letter agreement is personal to you and
shall not be assignable by you without the prior written consent of Marsh &
McLennan Companies. This letter agreement shall inure to the benefit of and be
binding upon the Company and its respective successors and assigns. Marsh &
McLennan Companies may assign this letter agreement, without your consent, to
any member of the Affiliated Group or to any other respective successor (whether
directly or indirectly, by agreement, purchase, merger, consolidation, operation
of law or otherwise) to all, substantially all or a substantial portion of the
business and/or assets of Marsh or the Company, as applicable. If and to the
extent that this letter agreement is so assigned, references to “Marsh” or the
“Company” throughout this letter agreement shall mean Marsh or the Company as
hereinbefore defined and any successor to its business and/or assets as
applicable.


c.    Merger of Terms. Except as provided in Section 4 above, this letter
agreement supersedes all prior discussions and agreements between you and the
Company or any member of the Affiliated Group with respect to the subject
matters covered herein..


d.    Indemnification. The Company shall indemnify you to the extent permitted
by its bylaws with respect to the work you have performed for, or at the request
of, the Company or any member of the Affiliated Group (as such term is defined
in Section 1 above) during the term of this letter agreement.


e.    Governing Law; Amendments. This letter agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to principles of conflict of laws. The captions of this letter
agreement are not part of the provisions hereof and shall have no force or
effect. This letter agreement may not be amended or modified other than by a
written agreement executed by you and an authorized employee of Marsh & McLennan
Companies.


f.    Choice of Forum. The Company and you each hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of any New York state
court or federal court of the United States of America sitting in the State of
New York, and any appellate court thereof, in any action or proceeding arising
out of or relating to this letter agreement or for recognition or enforcement of
any judgment relating thereto, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard



--------------------------------------------------------------------------------



November 30, 2011
Alexander Moczarski
Page 6




and determined in any such New York state court or, to the extent permitted by
law, in such federal court. The Company and you agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.


g.    Severability; Captions. In the event that any provision of this letter
agreement is determined to be invalid or unenforceable, in whole or in part, the
remaining provisions of this letter agreement will be unaffected thereby and
shall remain in full force and effect to the fullest extent permitted by law.
The captions in this letter agreement are not part of the provisions of this
letter agreement and will have no force or effect.


h.    Section 409A. The provisions of this paragraph will only apply if and to
the extent required to avoid the imposition of taxes, interest and penalties on
you under Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). Section 409A applies to nonqualified deferred compensation
which exists if an individual has a “legally binding right” to compensation that
is or may be payable in a later year. In furtherance of the objective of this
paragraph, to the extent that any regulations or other guidance issued under
Section 409A would result in your being subject to payment of taxes, interest or
penalties under Section 409A, you and the Company agree to use our best efforts
to amend this letter agreement in order to avoid or limit the imposition of any
such taxes, interest or penalties, while maintaining to the maximum extent
practicable the original intent of the applicable provisions. This paragraph
does not guarantee that you will not be subject to taxes, interest or penalties
under Section 409A with respect to compensation or benefits described or
referenced in this letter agreement.


Furthermore and notwithstanding any provision of this letter agreement to the
contrary, to the extent necessary to avoid the imposition of taxes, interest and
penalties on you under Section 409A, if at the time of the termination of your
employment you are a “specified employee” (as defined in Section 409A), you will
not be entitled to any payments upon termination of employment until the first
day of the seventh month after the termination of employment and any such
payments to which you would otherwise be entitled during the first six months
following your termination of employment will be accumulated and paid without
interest on the first day of the seventh month after the termination of
employment.


i.    Withholding Requirements. All amounts paid or provided to you under this
letter agreement shall be subject to any applicable income, payroll or other tax
withholding requirements.



















--------------------------------------------------------------------------------



November 30, 2011
Alexander Moczarski
Page 7




Please acknowledge your agreement with the terms of this letter agreement by
signing and dating the enclosed copy and returning it to me on or before
December 21, 2011.






Sincerely,




/s/ Daniel S. Glaser                
Daniel S. Glaser
Group President and Chief Operating Officer
Marsh & McLennan Companies, Inc.






Accepted and Agreed:




/s/ Peter Zaffino___                
(Signature)    




__________________
(Date)





--------------------------------------------------------------------------------



November 30, 2011
Alexander Moczarski
Page 8




Exhibit A




 

Annual Base Salary
$900,000
Annual Target Bonus Opportunity
Bonus awards are discretionary. Anticipated target bonus of $1,800,000. Actual
bonus may range from 0% - 200% of target, based on achievement of performance
objectives related to your performance, Marsh’s performance and/or Marsh &
McLennan Companies’ performance as Marsh & McLennan Companies may establish from
time to time.


Annual Target Long-Term Incentive Opportunity
Long-term incentive awards are discretionary. Anticipated target grant-date
value of 250% of base salary.








